Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1.  Claims 1,7, 10-13 are pending
 

Claims 1, 7, 10-13 read on a method comprising treating a donor prior to harvesting an allograft from the donor with a pharmaceutical agent that inhibits the activity of non-classical monocyte   wherein the pharmaceutical agent comprises an antibody  that binds to cell-surface protein 6-sulfo LacNAc (SLAN) are under consideration in the instant application.



2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims  1, 7, 10-13  are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Application 20140288279 and US Patent Application 20150299312 in view of WO 9618293 for the same reasons set forth in the previous Office Action mailed on 07/19/21

Applicants arguments filed on 10/08/21 have been fully considered but have not been found convincing.

Applicant asserts that none of the prior art references teaches or suggest treatment of a donor and harvesting the allograft.

As initial matter it is noted that it has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 (Fed. Cir. 1999). 
As explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 (Fed. Cir. 1997), "there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art."


Applicants have traversed the primary and the secondary references pointing to the differences between the claims and the disclosure in each reference. Applicant is respectfully reminded that the rejection is under 35 USC103 and that unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of the references.  see In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981) See MPEP 2145.   This applicant has not done, but rather argues the references individually and not their combination.  One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references.  In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968).


As has been sated previously,  US Patent Application’312 teaches the use of anti-SLAN antibody  to treat a illnesses in which antigen-specific tolerance is to be induced  including auto immune illness( see entire documents paragraphs 0018, 0049, 0073, 0087 in particular. ) Moreover  US Patent Application’312 teaches an inhibition of pathogenic immunological reaction on the antigen in the graft of the donor ( see paragraph 0087 in particular).  Thus, the Examiner disagree with Applicant’s statement that US Patent Application’312 teaches the use of anti-SLAN antibody  to treat  only recipient of the graft.

US Patent Application’279 teaches the use of  monocyte depleting agent anti-SLAN antibody  for preventing or treating  a conditions associated with hyperactivation of the immune system in a patient . US Patent Application’279 teach that said treatment results in depleting/inhibiting monocyte in said patient.   ( see entire documents paragraphs 0014,  0023, 0036, in particular).


WO’293 teaches a method comprising harvesting and preserving allografts comprising storing said allograft in the preservation solution comprising  EDTA and EGTA ( see entire document).


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  one of ordinary skill in the art before the effective filing date of the claimed invention to  use  of anti-SLAN antibody to treat a donor prior to harvesting an allograft and keep it in the   preservation solution comprising EDTA and EGTA with a reasonable expectation of success because the prior art suggests that the use of anti-SLAN antibody  results in depleting/inhibiting monocyte in the subject or to treat donor of the graft and   the successful use of preservation solution for storing and maintaining transplant organs. 


Claim 13 is included because it would be conventional and within the skill of the art to : (i) identify allograft organ.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

From the combined teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



4. No claim is allowed. 

5. THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644